CHARLES CLARK, Circuit Judge:
This appeal presents important questions concerning the scope of relief available under 42 U.S.C. § 1985(3), the extent of congressional power to enact a civil remedy for wholly private infringement of constitutional rights, and the relationship between section 1985(3) and the labor relations laws. The district court, 461 F.Supp. 224, issued a permanent injunction against the defendants, including numerous labor organizations. It also awarded money damages for violations of section 1985(3), concluding that the statute afforded a remedy for the kind of private conspiracy involved here and that Congress was constitutionally empowered to provide such a remedy. A panel of this court affirmed in part and reversed in part. 5th Cir., 640 F.2d 708. After rehearing, the court en banc affirms the district court in part and reverses in part.
I. THE FACTUAL BACKGROUND
This case arises out of an episode of mob violence that occurred in the early morning hours of January 17, 1975. The plaintiffs are A.A. Cross Construction Company, Inc., and two of its employees, Paul Scott and James Matthews. The defendants include the Sabine Area Building and Construction Trades Council, a loose confederation of craft and construction unions located in the Port Arthur, Texas, area. Also named as defendants are twenty-five of the Council’s member unions and several individual members of some of these labor unions. The individual defendants are not parties to this appeal. The plaintiffs contend that the defendants conspired for the purpose of depriving them of the equal protection of the laws and equal privileges and immunities under the law when they planned and executed an attack on the Cross construction site, assaulting workers and destroying property.
A.A. Cross Construction Company is a Texas corporation engaged in the building and construction industry as a general contractor. In May, 1974, Cross contracted *983with the Department of the Army, United States Corps of Engineers to erect the Alligator Bayou Pumping Station and Gravity Drainage Structure on the hurricane levee along Taylor’s Bayou near Port Arthur. The agreement had a contract price in excess of $8 million and called for the construction of the pump station with four pumps and a gravity drain for flood control. In accordance with its customary practice, the Cross Construction Company hired its workers for the Alligator Bayou project without regard to union affiliation, employing persons solely on the basis of its own need for the applicant’s occupational skills. Cross did not have a collective bargaining agreement with any labor union, and when this incident occurred no union was seeking to organize the company’s employees. In addition, Cross often hired workers from outside the Port Arthur community.
Cross Construction Company’s hiring practices provoked an antipathetic response from some segments of the Port Arthur community. In fact, on several occasions prior to the eruption of violence on January 17, popular enmity had risen to the level of warnings and threats directed against Cross and its employees. Local residents had confronted Cross employees at a local tavern and pool hall frequented by them, threatening to place pickets at the construction site, promising to make Cross “go union,” and occasionally warning of trouble if Cross did not cease hiring nonunion laborers. About three months before the January 17 attack, one of the individual defendants, Bill Moore, approached Mr. Cross and threatened that he would “hurt you bad,” saying, “What is going to happen when that big rig of yours down there burns up?” On another occasion, John Wallace, financial secretary and business representative for the Carpenters Local # 610, had told Cross that “this is union country” and that if he persisted in using nonunion labor it was “going to cost you a million dollars.”
Meanwhile, during the months preceding the January 17 violence, rumors began to develop concerning a “citizens protest” to be staged at the Alligator Bayou construction site. These rumors contemplated a public demonstration to call attention to the fact that Cross hired nonunion labor and did not have a labor contract with any union as well as to protest the company’s policy of hiring employees from outside the Port Arthur community.
There is no direct evidence to show the organizing force behind this protest demonstration, but on Wednesday, January 15, two days before the assault on the Cross jobsite, the Sabine Area Building Trades Council held its regular weekly meeting. Cross Construction Company’s indifference to prospective employees’ union status and its lack of a union contract had long been topics of concern at the Council’s meetings, and they were once again discussed during the January 15 session. In addition, the group discussed the rumored citizens protest, and some of the union representatives in attendance informed the Council that the demonstration had apparently been scheduled for the following Friday.
On Thursday, the sixteenth, Cross Construction Company learned of the scheduled protest from two union employees associated with the Alligator Bayou project. Fred Dukes, a member of Cement Masons Local 884, worked for Cross as a cement finisher on a two-day job. Earl Stevens, a member of Plumbers Local 504, worked as a foreman for Cross Construction Company’s mechanical subcontractor. Both men received warnings from their respective union business agents about a possible picket or demonstration to be held at the Cross construction site, and both men passed that information along to Cross. Neither Dukes nor Stevens had heard anything about violent or destructive conduct. Nevertheless, Cross directed its employees to report for work at 6:00 a. m. on Friday, an hour earlier than usual, in order to avoid any confrontation between them and the demonstrators.
On the morning of January 17, after most of the Cross employees had arrived at work, a crowd of nearly three hundred people assembled at the main access road leading to the Cross construction site. Several vehicles made brief forays up the access road, *984and their occupants confirmed with Cross and Scott that they were at the Cross Construction Company jobsite. The crowd began to get unruly, pushing and shoving the remaining Cross workers as they arrived. Nevertheless, Cross’s employees began work as usual. Then, shortly after 7:00 that morning, a group of four pickup trucks, each carrying between twelve and eighteen persons, emerged from the crowd gathered at the access road and drove onto the job-site. Plaintiff Scott went out to meet the intruders and to request them to leave the area, but one of them approached Scott and said, “Man, you all have got to be crazy . . . this is a union town.” Scott told his interlocutor that they did not want any trouble, and he attempted to gather together the other employees and to leave the jobsite. However, before he could complete his mission, someone stepped out of the group and struck him on the head. Suddenly, the mob swarmed over the construction site, brutally beating Cross and his employees with iron rods and wooden boards, overturning and setting fire to the trailer that served as the construction site office, smashing automobile and truck windshields, and vandalizing company tools and equipment. The entire episode lasted only a few minutes, but the destruction was devastating. Cross and his employees were treated for their injuries at a local hospital, and work at the construction site did not resume for nearly three weeks. Some of Cross’s employees, frightened by the possibility of repeated attacks at the jobsite, refused to return to work. In addition, the violence and vandalism delayed the completion of the project by about six months, ultimately causing the Cross Construction Company to default in its contractual obligation to the U.S. Army Corps of Engineers.
On January 31, 1975, plaintiffs Scott and Matthews initiated this lawsuit against the individual defendants. They sought and obtained a temporary injunction restraining the then-named defendants and “all persons, firms, and associations combining or conspiring with defendants” from further violent, intimidating, or destructive acts against employees at the Alligator Bayou Pump Station project. Nearly two years later, the plaintiffs amended their complaint, adding A.A. Cross Construction Company, Inc., as plaintiff and the Sabine Area Building and Construction Trades Council along with twenty-five local unions as defendants. The district court found that the plaintiffs had proved a conspiracy to deprive them of the equal protection of the laws, permanently enjoined the building trades council and twenty-four of the unions from future misconduct, and assessed damages against eleven of the union defendants.1
II. THE JURISDICTIONAL QUESTION: INJUNCTIVE RELIEF AND THE NORRIS-LAGUARDIA ACT
The district court issued a permanent injunction against the Sabine Area Building and Construction Trades Council, twenty-four of its member unions, and all persons conspiring with them. The court’s injunction ordered that those parties subject to its terms
... shall not hereafter combine, conspire, threaten, intimidate, assault, or commit any act of violence toward or upon any person, property or possession of any person or his family who may work upon, travel to, deliver materials, goods, or services to A.A. Cross Construction Co., *985Inc., or to the site of the Alligator Bayou Pump Station on Taylor’s Bayou near Port Arthur, Jefferson County, Texas.
The defendants contest the district court’s power to issue such an injunction, arguing that the Norris-LaGuardia Act deprives the district court of jurisdiction to enjoin labor organizations from engaging in conspiratorial conduct. They maintain that the un-embellished language of the Act is sufficient to show the court’s usurpation of authority.
We disagree. The Norris-LaGuardia Act was passed for the purpose of limiting the circumstances and conditions under which injunctive action could be taken against labor organizations in the context of a labor dispute. The labor injunction had been an important device used by employers to counter organized labor’s most effective economic weapons, strikes, boycotts, and picket lines. However, the Act was predicated on the conviction that labor disputes turned on issues of social and economic policy that could not appropriately be resolved by the courts. The legislative solution to the problems confronting workers in a complex industrial economy was union organization and collective bargaining. Since the ready issuance of labor injunctions presented a serious obstacle to the concerted activities of organized workers, Congress decided to remove the federal judiciary from labor disputes. Thus, section 5 of the Act, 29 U.S.C. § 105, limits the equitable power of the federal courts in the following way: .
No court of the United States shall have jurisdiction to issue a restraining order or temporary or permanent injunction upon the ground that any of the persons participating or interested in a labor dispute constitute or are engaged in an unlawful combination or conspiracy because of the doing in concert of the acts enumerated in section 104 of this title.
29 U.S.C. § 105.
But the Act does not impose an unqualified prohibition against federal injunctive relief. Section 105 merely restricts the court’s power to enjoin concerted or conspiratorial activity where the conduct to be enjoined is an act enumerated in section 104.2 The enumerated acts include refusing to work, joining a labor organization, paying or withholding strike benefits from a labor disputant, lawfully giving aid to a labor disputant who is prosecuting or defending a court action, truthfully and peacefully publicizing a labor dispute, peaceably assembling to promote one’s in*986terests in a labor dispute, and agreeing with or inducing other persons to do any of those acts. In short, section 104 interdicts injunc-tive relief against legitimate activities of labor unions. Nothing in this provision, however, denies to federal courts the power to enjoin violence, breaches of the peace, or criminal acts simply because they may be committed by persons seeking to forward or interested in some labor-related objective.
In fact, the Norris-LaGuardia Act itself recognizes by negation the threatened commission of violent acts as a condition under which an injunction may issue: Section 107 states that no court of the United States has jurisdiction to grant an injunction, unless, after a hearing, the court finds “[t]hat unlawful acts have been threatened and will be committed unless restrained.... ” 29 U.S.C. § 107(a). Thus, violence, intimidation, threats, vandalism and combinations or conspiracies to commit such acts may be restrained and enjoined even though they arise in connection with a labor dispute. See, e.g., Westinghouse Broadcasting Co. v. Dukakis, 412 F.Supp. 580 (D.Mass.1976); Potomac Electric Power Co. v. Congress of Racial Equality, 209 F.Supp. 559 (D.D.C. 1962). The Norris-LaGuardia Act does not divest the district court of jurisdiction to enjoin the kind of violent conduct present in this case.3
III. THE STATUTORY QUESTION: THE SCOPE OF REMEDY UNDER 42 U.S.C. § 1985(3)
A. Griffin v. Breckenridge
Section 1985(3) was originally enacted by Congress as a part of the Ku Klux Klan Act in order to enforce the Civil War amendments to the Constitution and to provide a means of redress for persons victimized by the Klan’s acts of terror and intimidation. The statute imposes civil liability on persons conspiring to deprive another person or class of persons of “the equal protection of the laws, or of equal privileges and immunities under the laws.” 4 Narrow judicial con*987struction made section 1985(3) a seldom-used remedy during the first century after its enactment. See, e.g., Collins v. Hardyman, 341 U.S. 651, 71 S.Ct. 937, 95 L.Ed. 1253 (1951). However, the Supreme Court decided in 1971 to “accord to the words of the statute their apparent meaning” and held section 1985(3) provided a civil remedy for damages against wholly private infringements of constitutionally protected rights. Griffin v. Breckenridge, 403 U.S. 88, 97, 91 S.Ct. 1790, 1795, 29 L.Ed.2d 338, 345 (1971). In Griffin, a group of whites assaulted three black men along a Mississippi highway in the mistaken belief that their victims were the associates of a civil rights worker. The blacks brought an action under section 1985(3) to redress violations of the laws of the United States and of Mississippi, including the rights of free speech, assembly, association, interstate travel, liberty, and security of their persons. The Supreme Court first held that the text of the statute, recent judicial interpretations given to related civil rights provisions, the complementary relationship of the various civil rights statutes, and the legislative history surrounding section 1985(3) all “point unwaveringly to § 1985(3)’s coverage of private conspiracies.” 403 U.S. at 101, 91 S.Ct. at 1798, 29 L.Ed.2d at 347.
While eliminating the state action requirement, the Griffin court recognized that the statute, if applied too broadly, could displace many areas of tort law that have traditionally been reserved to the states and thereby violate constitutionally based principles of federalism. “That the statute was meant to reach private action does not . . . mean that it was intended to apply to all tortious, conspiratorial interferences with the rights of others.” 403 U.S. at 101, 91 S.Ct. at 1798, 29 L.Ed.2d at 347. The Court delineated the reach of the statute by giving full effect to a limiting amendment drafted by Congress. The Court construed the language of the amendment, which limited section 1985(3)’s application to deprivations of equal protection or equal privileges and immunities, to require that there be some “class-based, invidiously discriminatory animus behind the conspirators’ action.” 403 U.S. at 102, 91 S.Ct. at 1798. Griffin thus made clear that the limiting principle adopted by Congress is satisfied by a showing of class-based animus. The Court then noted four elements necessary for a plaintiff to establish a 1985(3) cause of action:
(1) the defendants must conspire or go in disguise on the highway or premises of another;
(2) for the purpose of depriving, either directly or indirectly, any person or class of persons of the equal protection of the laws, or of equal privileges and immunities under the laws; and
(3) one or more of the conspirators must commit some act in furtherance of the conspiracy; whereby
(4) another is either (a) injured in his person or property or (b) deprived of having and exercising any right or privilege of a citizen of the United States.
See id. at 102-03, 91 S.Ct. at 1790, 29 L.Ed.2d at 348. Subsequently, this court has added a fifth element,
(5) that the conspirators’ conduct must be unlawful independent of the section 1985(3) violation.
See McLellan v. Mississippi Power & Light Co., 545 F.2d 919 (5th Cir. 1977) (en banc).
The Griffin court, having concluded that the plaintiffs had stated a cause of action under section 1985(3), then sought to locate a source of congressional power to reach the private conspiracy alleged. The sources identified in Griffin were the Thirteenth Amendment and the constitutional right to travel. 403 U.S. at 104-06, 91 S.Ct. at 1799-1800, 29 L.Ed.2d at 349-50. The Court observed, however, that other provisions of the Constitution, including section 5 of the Fourteenth Amendment, might empower Congress to reach other conspiracies by private persons. Id. at 107, 91 S.Ct. at 1801, 29 L.Ed.2d at 351. However, the Court found the facts of that case made it *988unnecessary to look beyond the Thirteenth Amendment and the right to interstate travel.
B. The Present Case
Griffin’s principles indicate the plaintiffs here have made out a cause of action under section 1985(3). The facts of this case clearly embody four of the five elements essential to a successful 1985(3) claim. First, the evidence is sufficient to establish a conspiracy among some of the Council’s constituent unions and individual defendants. Second, proof that plaintiffs were assaulted, beaten, and threatened and that property was destroyed establishes the requisite “act in furtherance” of the conspiracy. Third, these acts are indisputably illegal apart from § 1983(3) as required by McLeilan. Fourth, there is evidence of personal injuries, property damage, and economic loss. The only element requiring analysis is the requirement that the conspiracy be for the purpose of depriving a person of the equal protection of the laws or equal privileges and immunities under the laws. This requirement, in turn, has two components: (1) the violation of some protected right and (2) a class-based, invidiously discriminatory animus motivating the violation.
1. Violation of a Protected Right
In Griffin, the Supreme Court stated that a 1985(3) conspiracy “must aim at a deprivation of the equal enjoyment of rights secured by the law to all.” 403 U.S. at 102, 91 S.Ct. at 1798, 29 L.Ed.2d at 348. The plaintiffs in the case at bar contend that the object of the defendants’ conspiracy was to deprive them of their First Amendment right to associate with their fellow nonunion employees. They argue that curtailment of their interests secured by the First Amendment is a deprivation of equal protection of the laws within the meaning of section 1985(3) as interpreted by Griffin.
The Ku Klux Klan Act was originally entitled, “An Act to Enforce the Provisions of the Fourteenth Amendment to the Constitution of the United States, and for Other Purposes.” 17 Stat. 13 (1871). The guaranties afforded by the First Amendment are protected by the due process clause of the Fourteenth Amendment. E.g., Williams v. Rhodes, 393 U.S. 23, 30-31, 89 S.Ct. 5,10,21 L.Ed.2d 24, 31 (1968); New York Times v. Sullivan, 376 U.S. 254, 276-77, 84 S.Ct. 710, 724, 11 L.Ed.2d 686, 709 (1964); Cantwell v. Connecticut, 310 U.S. 296, 303, 60 S.Ct. 900, 903, 84 L.Ed. 1213, 1217 (1940); De Jonge v. Oregon, 299 U.S. 353, 364, 57 S.Ct. 255, 260, 81 L.Ed. 278, 283 (1937). Moreover, the right of free association is closely aligned with the right of free speech and is similarly protected by the First Amendment. E.g., Abood v. Detroit Board of Education, 431 U.S. 209, 233, 97 S.Ct. 1782, 1798-99, 52 L.Ed.2d 261, 283 (1977); Healy v. James, 408 U.S. 169, 181, 92 S.Ct. 2338, 2346, 33 L.Ed.2d 266, 279 (1972); Baird v. State Bar of Arizona, 401 U.S. 1, 6, 91 S.Ct. 702, 705, 27 L.Ed.2d 639, 646 (1971); NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 462, 78 S.Ct. 1163, 1171-72, 2 L.Ed.2d 1488, 1499 (1958).
The defendants raise two objections to the plaintiffs’ assertion of a protected right. First, they contend that section 1985(3) does not provide a remedy for private interference with First Amendment freedoms. Second, they argue that even if such a remedy does exist, the plaintiff’s activities did not rise to the level of a constitutionally protected right.
In arguing that section 1985(3) does not protect against private infringement on First Amendment freedoms, the defendants note the well-established principle that the Fourteenth Amendment “erects no shield against merely private conduct, however discriminatory or wrongful.” Shelley v. Kraemer, 334 U.S. 1, 13, 68 S.Ct. 836, 842, 92 L.Ed. 1161,1180 (1948). To support their construction of section 1985(3) the defendants rely upon several decisions of the Seventh Circuit. In Dombrowski v. Dowling, 459 F.2d 190 (7th Cir. 1972), the court held that section 1985(3) does not afford protection against private deprivations of rights protected under the Fourteenth Amendment absent some kind of state involve*989ment. Emphasizing the historical connection between sections 1983 and 1985(3), Dowling decided that it is necessary to identify the interests which Congress intended to protect from unequal treatment as well as the kinds of conduct which it meant to proscribe.
The breadth of the statute’s coverage is yet to be determined, but three categories of protected rights have been plainly identified. Griffin gives express recognition to a black citizen’s Thirteenth Amendment rights and to his federal right to travel interstate; the title of the statute expressly identifies the third category, namely, rights protected by the Fourteenth Amendment. We think the § 1983 cases make it clear that in this third category a “state involvement” requirement must survive Griffin.
459 F.2d at 195 (footnotes omitted).5 The Seventh Circuit subsequently extended the Dowling rationale in Murphy v. Mount Car-mel High School, 543 F.2d 1189 (7th Cir. 1976), expressly holding that section 1985(3) provides no remedy for purely private impairment of First Amendment speech and associational freedoms. Accord Bellamy v. Mason’s Stores, Inc., 508 F.2d 504 (4th Cir. 1974).
To explain how private conspirators could deprive a person of rights which are only protected against state interference, Justice Stevens, the author of Dowling, later suggested that “if private persons take conspiratorial action that prevents or hinders the constituted authorities of any State from giving or securing equal treatment, the private persons would cause those authorities to violate the Fourteenth Amendment.” See Great American Federal Savings & Loan Association v. Novotny, 442 U.S. 366, 384, 99 S.Ct. 2345, 2355, 60 L.Ed.2d 957 (1979) (Stevens, J. concurring).
Our problem with this line of analysis arises from the Supreme Court’s express reasoning in Griffin. Because most basic constitutional provisions impose limitations on the power of government to regulate private conduct, the rights these limitations confer on individuals are typically rights against the state. The Griffin Court acknowledged the conceptual difficulties associated with private deprivations of constitutional rights. The Court, however, construed section 1985(3) to reach both public and private constitutional wrongs.
A century of Fourteenth Amendment adjudication has .. . made it understandably difficult to conceive of what might constitute a deprivation of the equal protection of the laws by private persons. Yet there is nothing inherent in the phrase that requires the action working the deprivation to come from the State. Indeed, the failure to mention any such requisite can be viewed as an important indication of congressional intent to speak in § 1985(3) of all deprivations of “equal protection of the laws” and “equal privileges and immunities under the laws,” whatever their source.
403 U.S. at 97, 91 S.Ct. at 1796, 29 L.Ed.2d at 345 (citation omitted and some emphasis supplied). The Court also said: “It is thus evident that all indicators — text, companion provisions, and legislative history — point unwaveringly to § 1985(3)’s coverage of private conspiracies.” Id. at 101, 91 S.Ct. at 1798, 29 L.Ed.2d at 347.6 These clear, decisional words in Griffin simply will not permit us to speculate that section 1985(3) might not afford a remedy for private conspiracies.
*990Griffin even considered and rejected the very explanation of section 1985(3) which was later suggested in the Novotny concurrence. In concluding that the first part of section 1985(3) reached all deprivations of the equal protection of the law, “whatever their source,” Griffin considered the various forms which a state action limitation might take but rejected the idea that Congress had intended to impose any state action limitation on section 1985(3). Specifically, the Court rejected the notion that a private conspiracy had to hinder state officials in their obligation to give equal protection because it found that this type of conduct was explicitly dealt with elsewhere in the Act. See Griffin v. Breckenridge, 403 U.S. at 98-99, 91 S.Ct. at 1796-97.
We are not unmindful of the Supreme Court’s statement in Novotny, that section 1985(3) “provides no substantive rights itself; it merely provides a remedy for violation of the rights it designates.” 442 U.S. at 372, 99 S.Ct. at 2349. We also acknowledge that some commentators have read this statement as an implicit endorsement of the Seventh Circuit’s position in Dowling. See Note, Private Conspiracies to Violate Civil Rights, 61 B.U.L.Rev. 1007 (1981). However, so long as Griffin remains viable, we are bound by its determination that section 1985(3) reaches all deprivations of equal protection, whatever their source.
The second prong of defendants’ argument on this point asserts that even if section 1985(3) protects first amendment rights from private infringement, the plaintiffs’ actions in this case — merely working for a nonunion employer — do not qualify for constitutional protection. We disagree.
The Supreme Court has long recognized that association for the purpose of advancing economic, as well as political or religious, interests falls within the protection of the First Amendment. See Brotherhood of Railroad Trainmen v. Virginia, 377 U.S. 1, 8, 84 S.Ct. 1113, 1117-18, 12 L.Ed.2d 89 (1964); Thomas v. Collins, 323 U.S. 516, 531, 65 S.Ct. 315, 323, 89 L.Ed. 430 (1945). In Abood v. Detroit Board of Education, 431 U.S. 209, 97 S.Ct. 1782, 52 L.Ed.2d 261 (1977), the Court recognized that the corollary of the right to associate to advance economic interests is the right not to associate. Abood stated that “[t]o compel employees financially to support their collective-bargaining representative has an impact upon their First Amendment interests.” 431 U.S. at 222, 97 S.Ct. at 1793. The Court reasoned that because the employees’ forced support would entail the advancement of interests and ideas which they did not share, the employees’ right not to associate could be infringed by union shop laws. Moreover, the Court pointed out that union shop laws had been upheld previously, not because employees lack a First Amendment right not to associate, but because “such interference [with that right] as exists is constitutionally justified by the legislative assessment of the important contribution of the union shop to the system of labor relations established by Congress.” Id. Though it found such infringement justified, Abood thus recognized that requiring financial support could infringe first amendment rights.
The conspiracy in the case at bar sought to deny completely the plaintiff employees’ right not to associate. The district court found that several truckloads of men assaulted the plaintiffs and “threatened to continue violent actions if the nonunion workers did not leave the area or concede to union policies and principles.” The conspiracy was intended to deny the nonunion employees their right not to associate either by driving them out of the county or by coercing them to unionism through violence. The defendants sought not merely to force plaintiffs to give financial support to a union (an act which Abood recognized could interfere with a person’s freedom not to associate), but also to force Cross’s employees to become union members or leave an area which had been staked out as “union country.” The purpose of the conspiracy *991was to deprive the plaintiffs of a protected right.7
2. Discriminatory, Class-Based Animus
While Griffin made clear that Congress intended to reach a denial of equal protection because of race, it left open the issue of whether section 1985(3) prohibited other class-based discrimination. See 403 U.S. at 102 n.9, 91 S.Ct. 1798 n.9. We find it does and that plaintiffs eome within its protection.
In Kimble v. D. J. McDuffy, Inc., 648 F.2d 340 (5th Cir. 1981) (en banc), we recently considered what other types of class-based animus section 1985(3) might reach. We found that two types of classes come within the statute’s protection. First, we recognized that section 1985(3) covers classes “having common characteristics of an inherent nature” — i.e., those kinds of classes offered special protection under the equal protection clause. Id. at 347. We also recognized that:
[t]he class-based animus required by the Supreme Court in Griffin and now reasserted by this court is not identical with the class-based distinctions required to support an action under the equal protection clause .... For example, section 1985 was certainly intended to cover conspiracies against Republicans; distinctions based on affiliation with a major political party are not among those traditionally subject to special scrutiny under the Fourteenth Amendment. What Griffin stands for, and what we now hold, is that Section 1985 was intended to encompass only those conspiracies motivated by animus against the kinds of classes Congress was trying to protect when it enacted the Ku Klux Klan Act.
Id. at 347 n.9.
Kimble is consistent with the decisions of the other circuits. Decisions which 'have accorded protection to nonracial classes have generally fallen into the two categories identified by Kimble. The first category consists of those classes afforded special protection under the equal protection clause. See, e.g., Ward v. Connor, 657 F.2d 45 (4th Cir. 1981), cert. denied, - U.S. -, 102 S.Ct. 1253, 71 L.Ed.2d 445 (1982) (members of Unification Church); Life Insurance Company of North America v. Reichardt, 591 F.2d 499 (9th Cir. 1979) (women); Marlowe v. Fisher Body, 489 F.2d 1057 (6th Cir. 1973) (Jews); Baer v. Baer, 450 F.Supp. 481 (N.D.Cal.1978) (members of the Unification Church); Mandelkorn v. Patrick, 359 F.Supp. 692 (D.D.C.1973) (Children of God). The second is made up of classes whose members are discriminated against because of their political beliefs or associations. See, e.g., Means v. Wilson, 522 F.2d 833 (8th Cir. 1975), cert. denied, 424 U.S. 958, 96 S.Ct. 1436, 47 L.Ed.2d 364 (1976) (supporters of a particular political candidate); Glasson v. City of Louisville, 518 F.2d 899 (6th Cir.), cert. denied, 423 U.S. 930, 96 S.Ct. 280, 46 L.Ed.2d 258 (1975) (political demonstrators); Smith v. Cherry, 489 F.2d 1098 (7th Cir. 1973), cert. denied, 417 U.S. 910, 94 S.Ct. 2607, 41 L.Ed.2d 214 (1974) (voters for a sham political candidate); Cameron v. Brock, 473 F.2d 608 (6th Cir. 1973) (supporters of incumbent sheriff); Action v. Gannon, 450 F.2d 1227 (8th Cir. 1971) (worshippers at a predominantly white Catholic church disrupted by black civil rights protesters).
Plaintiffs are not a class normally afforded special protection under the equal protection clause merely because they wish to work nonunion. They are entitled to section 1985(3) protection only if they are persons within the second category of protected classes noted by Kimble, “the kind[] of *992class Congress was trying to protect when it enacted the Ku Klux Klan Act.” 648 F.2d at 347 n.9. In considering whether plaintiffs qualify, we must from the outset be mindful that the conspiracy in this case was motivated by a prounion animus so strong that it staked its claim not merely ideologically, but geographically. The nonunion plaintiffs were repeatedly told that they were in union country and would be punished for choosing to work there nonunion.
Not every conceivable class of persons is covered by section 1985(3). Members of the plaintiff class must share some common characteristic beyond simply being victims of the defendant’s conspiratorial conduct. See, e.g., Askew v. Bloemker, 548 F.2d 673 (7th Cir. 1976) (homeowners raided by drug enforcement agents); Harrison v. Brooks, 519 F.2d 1358 (1st Cir. 1975) (property owners allegedly injured by city council rezoning efforts). The class cannot be so large and amorphous that its members are virtually indistinguishable from the vast majority of the populace. See, e.g., Blevins v. Ford, 572 F.2d 1336 (9th Cir. 1978) (non-lawyers). Even some clearly defined and easily identifiable groups have been denied protected status under the statute. See, e.g., DeSantis v. Pacific Tel. & Tel. Co., 608 F.2d 327 (9th Cir. 1979) (homosexuals); Carchman v. Korman Corp., 594 F.2d 354 (3d Cir. 1979), cert, denied, 444 U.S. 898,100 S.Ct. 205, 62 L.Ed.2d 133 (1979) (tenant organizers); Lessman v. McCormick, 591 F.2d 605 (10th Cir. 1979) (debtors); McLellan v. Mississippi Power & Light Co., 545 F.2d 919 (5th Cir. 1977) (en banc) (persons who file voluntary bankruptcy petitions); Bricker v. Crane, 468 F.2d 1228 (1st Cir. 1972), cert, denied, 410 U.S. 930, 93 S.Ct. 1368, 35 L.Ed.2d 592 (1973) (physicians who testify in malpractice suits).
In the absence of Supreme Court guidance as to the kinds of classes protected by section 1985(3) or a method by which protected classes should be identified, we turn to our own en banc decision in McLellan to provide our gauge. In McLellan, we held that the statute does not cover persons who file voluntary petitions in bankruptcy. The decision was based on three factors. First, the legislative history of the Ku Klux Klan Act contains no evidence of congressional concern about discrimination against persons who become insolvent. Second, while the protection afforded by the civil rights acts is not static, it would be inappropriate to enlarge the group of protected classes to include bankrupts when Congress had specifically declined to prohibit discrimination against them. Third, including bankrupts within the ambit of section 1985(3) would be unwarranted in light of the Supreme Court’s refusal to characterize the right to file a bankruptcy petition as a fundamental right. 545 F.2d at 932-33. While the presence of the first factor indicates that a particular class should come under the aegis of section 1985(3), the last two factors act more as checks on unwarranted expansion of section 1985(3). Their presence does not suggest so much that a particular class should be protected as their absence indicates that coverage would be inappropriate.
Applying the McLellan factors to our case today, we find that the plaintiffs constitute a class for 1985(3) purposes.8 The labor union movement in America was yet to be born when the 42d Congress was in session, so it could not have been specifically concerned with discrimination perpetrated against nonunion laborers. However, the congressional debates evince a hearty regard for persons who are victimized because of their political beliefs and associations. Today’s Ku Klux Klan proclaims itself to be a racist organization. But in 1871 it was regarded primarily as a political one. The motives and ambitions of the Klan disturbed the Republicans in the 42d Congress because they feared that its activities would defeat the policies of Reconstruction and deprive the newly emancipated blacks of rights secured to them un*993der the recent amendments to the Constitution. Senator John Sherman of Ohio voiced this concern after he read aloud from a copy of the Elan’s secret oath,
showing that here is a political organization, with political ends, political aims; it shows that the object and intent of that political organization is to prevent large masses of the people of the southern States from enjoying a right which has been guaranteed to them by the Constitution of our country.
Cong. Globe, 42d Cong., 1st Sess. 153 (1971). The Elan’s political objective formed a recurrent theme in the Senate debates.9
The apprehension of Republican senators over the Elan’s scheme of terrorizing citizens for their political views and of preventing voters from exercising their franchise also echoed throughout the debates conducted in the House. Representative Ellis Roberts of New York expressed this concern in the following terms:
But one rule never fails: the victims whose property is destroyed, whose persons are mutilated, whose lives are sacrificed, are always Republicans. They may be black or white; they include those who wore the blue and- those who wore the gray; newcomers and life-long residents, but only Republicans. Stain the door lintels with the mark of opposition to reconstruction and of hostility to the national Administration and the destroying angel passes by. Omit that sign and the torch may kindle the roof that covers women and children.... Such uniformity of result can come only from design. Republicans only are beaten and mutilated and murdered, because the blows are aimed at Republicans only.
Cong. Globe, 42d Cong., 1st Sess. 412-13 (1871). Other Republican congressmen expressed similar views.10 See generally Comment, A Construction of Section 1985(c) in Light of its Original Purpose, 46 U.Chi.L. Rev. 402, 407-420 (1979).
These attacks on Republicans prompted congressional concern because they were viewed as more than isolated or chance occurrences. Congress saw them as part of a pervasive campaign to prevent Republicans from establishing the policies of Reconstruction in an area of the nation — the South. See Avins, The Ku Klux Klan Act of 1871, 11 St. Louis U.L.J. 331, 376 (1967). The Congressmen consistently noted the pervasive regional hostility toward the Republicans as a reason for extending federal protection in section 1985(3). See, e.g., Cong. Globe, 42d Cong., 1st Sess. 333-34 (1871) (remarks of Rep. Hoar); id. at 412-13 (remarks of Rep. Roberts.)11
*994Although Congress did not express a specific intent to protect nonunion employees in enacting the Ku Klux Klan Act, the legislative history demonstrates that the nonunion employees in this case comprised the kind of class Congress intended to protect. The debates over the need for protecting the Republicans in the South reveal two class characteristics which prompted Congress to extend protection in section 1985(3). First, the legislative history reflects a pervasive concern for people discriminated against because of their political associations. Second, Congress’ concern was prompted by the tenuous status of Republicans in this geographic region. The Republicans’ attempt to establish an extended new order had met with pervasive regional hostility. It was this regional hostility which Congress sought to counterbalance by extending federal protection in section 1985(3). Although regional hostility is not an intrinsic class characteristic, those who would exercise a false territorial sovereignty by fomenting hostility against persons antagonistic to their aims create a class in need of federal protection of precisely the sort Congress intended to protect.
In this ease, the plaintiffs were attacked because of their economic, rather than their political, association. However, an animus directed against nonunion association is closely akin to animus directed against political association. Second, the position of these nonunion employees in Jefferson County, Texas, is markedly similar to that of the Republicans in the South. The presence of these nonunion employees in “union country,” no less than the presence of the Republicans in the previously Democratic stronghold, ignited a pervasive regional hostility. It was this regional hostility which classified Republicans as protected. In this case, the same hostility toward nonunion employees classifies them as the kind of persons Congress intended the Ku Klux Klan Act to protect.
Similarly, acknowledging that the scope of the statute includes nonunion workers who are attacked for their choice to associate with other nonunion workers, thereby enabling an employer to offer significant work to the class, is appropriate in light of subsequently enacted federal legislation. While Congress specifically refused to prohibit discrimination against bankrupts by legislation, it expressed a desire to protect laborers who opt not to affiliate themselves with a labor organization. Section 7 of the original Wagner Act provided
[ejmployees shall have the right of self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in concerted activities, for the purpose of collective bargaining or other mutual aid or protection.
Wagner Act, § 7, 49 Stat. 452 (1935).
At the time Congress passed the original Act, it rejected the argument that parity required granting protection against coercive tactics of labor organizations as well as against those committed by employers. See S.Rep. 573, 74th Cong., 1st Sess. 16 (1935). However, significant change was not long in coming. The 1947 Taft-Hartley amendments to the National Labor Relations Act put unfair labor practices by labor organizations in the list of condemned actions. Under the Taft-Hartley Act employees retained the right to form, join, or assist labor organizations. However, section 7 of the original Act was revised to also protect “the right to refrain from any or all such activities.” Taft-Hartley Act, § 101, 61 Stat. 140 (1947), currently codified at 29 U.S.C. § 157. Section 8(b)(1) now declares it to be an unfair labor practice for a labor organization or its agents to restrain or coerce employees in the exercise of the rights guaranteed by section 7. 29 U.S.C. § 158(b)(1). By these actions Congress has underscored the importance of the right of *995free association in the labor relations context and guaranteed the right to free and untrammeled choice to associate or not to associate with a labor organization. This manifestation of congressional concern for those in plaintiffs’ class makes their protection by section 1985(3) particularly appropriate.
Finally, McLellan regarded the Supreme Court’s refusal to call the right to file a bankruptcy petition a fundamental right as relevant to its own determination that bankrupts are not protected by section 1985(3). By contrast, the Supreme Court has characterized the right of free association as “a right which, like free speech, lies at the foundation of a free society.” Shelton v. Tucker, 364 U.S. 479, 486, 81 S.Ct. 247, 251, 5 L.Ed.2d 231, 236 (1960). Our legal system honors the freedom of the individual to associate as he chooses because that freedom “tends to produce the diversity of opinion that oils the machinery of democratic government and insures peaceful, orderly change.” Gilmore v. City of Montgomery, 417 U.S. 556, 577, 94 S.Ct. 2416, 2427, 41 L.Ed.2d 304, 321 (1974). The importance of the freedom of association has led the court to call it one of the “indispensable liberties,” NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 461, 78 S.Ct. 1163, 1171, 2 L.Ed.2d 1488, 1499 (1958), which ranks “among our most precious freedoms.” Williams v. Rhodes, 393 U.S. 23, 30, 89 S.Ct. 5, 10, 21 L.Ed.2d 24, 31 (1968). The right of association is fundamental in our constitutional scheme of values. Thus, the difference in importance assigned to the right to file a bankruptcy petition and the right of the individual to freely associate with others of his own choosing favors protecting these plaintiffs.
Although we find that Congress intended to classify these nonunion employees as entitled to use section 1985(3) that finding does not resolve the question of whether their employer, which is not a member of the class, can assert a claim under this section. Section 1985(3) provides that “in any case of conspiracy set forth in this section, if one or more persons engaged therein do, or cause to be done, any act in furtherance of the object of such conspiracy whereby another is injured in his person or property, ... the party so injured . . . may have an action for the recovery of such damages, occasioned by such injury. ... ” The language of section 1985(3) specifically provides a remedy for any person injured by an act taken in furtherance of the conspiracy. See Great American Federal Savings & Loan Association v. Novotny, 442 U.S. 366, 390-91, 99 S.Ct. 2345, 2358, 60 L.Ed.2d 957 (1979) (White, J., dissenting) (reaching an issue not addressed by the majority). But see Canlis v. San Joaquin Sheriff’s Posse Comitatus, 641 F.2d 711, 712 (9th Cir. 1981).
The district court found that Cross Construction had been injured by the attack on its Alligator Bayou worksite. There is no dispute as to the fact of the corporation’s injury or that it resulted from the defendants’ acts in furtherance of the conspiracy. The plain language of the statute grants the employer a right to recover for these injuries. Cf. Sullivan v. Little Hunting Park, Inc., 396 U.S. 229, 90 S.Ct. 400, 24 L.Ed.2d 386 (1969).
The plaintiff, Cross Construction Company, was denied the equal protection of law because, in this “union country” area, it attempted to construct a government project without entering into a collective bargaining agreement to hire nonunion workers. The plaintiff class of Cross employees were denied equal protection because they dared to try to work nonunion in this place. Both employer and employee plaintiffs were attacked and beaten and their property was destroyed because union adherents put themselves above the law and used brute force to enforce their territorial claim. The actions of plaintiffs and the reaction of defendants joined to define the class and designate the persons who could claim the protection of section 1985(3). The plaintiff employees form a class of nonunion workers who have a right not to belong to a union and the plaintiff employer is a person who has been injured by a class-based invidiously discriminatory animus directed toward its workers and it.
*996Our decision does not hold or imply that every union-nonunion controversy can create a section 1985(3) cause of action. Neither does it hold or imply that every instance of violence arising in the context of a dispute about employment will necessarily do so. Powerful limitations exist to restrict an overly broad application of the statute. See generally McLellan, 545 F.2d at 940-41 (Godbold, J., dissenting). Section 1985(3) cannot be invoked to disrupt the operation of a carefully integrated statutory scheme. See Great American Federal Savings & Loan Ass’n v. Novotny, 442 U.S. 366, 99 S.Ct. 2345, 60 L.Ed.2d 957 (1979).12 Neither can a section 1985(3) cause of action be predicated upon an unfair labor practice, without more. Cf. United States v. DeLaurentis, 491 F.2d 208 (2d Cir. 1974) (holding an unfair labor practice not cognizable under 18 U.S.C. § 241, the criminal analogue to section 1985(3)). Neither unionism nor nonunionism suffices to create a covered class. But where, as here, there is no campaign to organize employees and force or violence is used to stake out one group’s territorial claim and to deprive other workers and their employer of the right to freely associate with one another, a section 1985(3) action will lie.13
IV. THE CONSTITUTIONAL QUESTION: THE SOURCE OF CONGRESSIONAL POWER
Having determined that section 1985(3) was intended to provide a civil remedy for the kind of conspiracy involved here, we must respond to defendants’ argument that Congress lacks the constitutional power to enact legislation of this breadth. The plaintiffs maintain that section 5 of the Fourteenth Amendment authorizes Congress to provide a civil remedy for this private conspiracy. On the particular facts before us, we hold that the Commerce Clause empowers Congress to reach defendants’ conduct and do not reach the Fourteenth Amendment issue.
Griffin emphasized that it was unnecessary to test the constitutionality of section 1985(3) in all conceivable applications in order to sustain its facial constitutionality and its application to the facts of any particular case. 403 U.S. at 105, 91 S.Ct. at 1799, 29 L.Ed.2d at 350. Griffin also makes clear that section 1985(3) is not unconstitutional merely because it reaches wholly private conspiracies. Griffin does, however, indicate that a source of congressional power *997must be identified to warrant application of the statute in each case.
The Griffin court concluded that the Thirteenth Amendment and the constitutional right to interstate travel authorized Congress to reach the private conspiracy alleged there. But the court concluded its opinion, stating
In identifying these two constitutional sources of congressional power, we do not imply the absence of any other. More specifically, the allegations of the complaint in this case have not required consideration of the scope of the power of Congress under § 5 of the Fourteenth Amendment.
Id. at 107, 91 S.Ct. at 1801, 29 L.Ed.2d at 351.
The plaintiffs’ 1985(3) action cannot be sustained under the Thirteenth Amendment, for they are neither a racially oppressed group nor suffering in the bonds of involuntary servitude. See, e.g., Jones v. Mayer, 392 U.S. 409, 88 S.Ct. 2186, 20 L.Ed.2d 1189 (1968); Clyatt v. United States, 197 U.S. 207, 25 S.Ct. 429, 49 L.Ed. 726 (1905). Neither can it be supported by the right to travel on the present record. Although the plaintiffs alleged that the object of the defendants’ conspiracy was to deprive them of the right to interstate travel, they have introduced no evidence to show that either the purpose or the result of the conspirators’ acts was to infringe upon their right to such travel.
However, the alternative path suggested by Griffin is itself fraught with uncertainty. A major controversy still exists over the extent to which section 5 of the Fourteenth Amendment grants Congress the power to reach wholly private conduct. Particularly, whether section 1985(3) can be constitutionally applied to private, nonra-cially motivated conspiracies is a question which has divided the circuits. Compare Action v. Gannon, 450 F.2d 1227 (8th Cir. 1971) and Richardson v. Miller, 446 F.2d 1247 (3d Cir. 1971) (holding that the Fourteenth Amendment authorizes Congress to reach purely private conduct) with Murphy v. Mount Carmel High School, 543 F.2d 1189 (7th Cir. 1976) (finding that it does not). Furthermore, no single interpretation of the expanse of Congress’s power under section 5 has consistently commanded the adherence of a majority of the Supreme Court. Compare United States v. Guest, 383 U.S. 745, 762, 86 S.Ct. 1170, 1180, 16 L.Ed.2d 239, 251 (1966) (Clark, J., concurring, joined by Black and Fortas, J.J.) and id. at 782, 86 S.Ct. at 1190, 16 L.Ed.2d at 263 (Brennan, J., concurring and dissenting, joined by Warren, C. J. and Douglas, J.) (suggesting that § 5 empowers Congress to punish purely private conspiracies to deprive Fourteenth Amendment rights), with, id. at 753-60, 86 S.Ct. at 1175-80, 16 L.Ed.2d at 246-50 (opinion of the Court by Stewart, J., relying on right to interstate travel) and id. at 762, 86 S.Ct. at 1180, 16 L.Ed.2d at 251 (Harlan, J., concurring and dissenting). See Oregon v. Mitchell, 400 U.S. 112, 91 S.Ct. 260, 27 L.Ed.2d 272 (1970); Katzenbach v. Morgan, 384 U.S. 641, 86 S.Ct. 1717, 16 L.Ed.2d 828 (1966).
We need not depend on this uncertain precedent for congressional power. Griffin clearly contemplated that other sources of congressional power might be available to justify other applications of section 1985(3). Indeed, the original proponents of the Ku Klux Klan Act did not base their assertion of congressional power exclusively on the Fourteenth Amendment. See, e.g., Cong. Globe, 42d Cong., 1st Sess. 81 (1871) (remarks of Rep. Bingham) (“It was always competent for the Congress of the United States by law to enforce every affirmative grant of power.... ”); id. at 477-78 (remarks of Rep. Shellabarger) (referring to the amendment to § 2 “so far as it is not confined to infractions of rights which are clearly independent of the Fourteenth Amendment, referable to and sustained by the old provisions of the Constitution”). On the facts presented in this case, we hold Congress has the authority to reach a wholly private conspiracy under the commerce power conferred by article I, section 8 of the Constitution.
A.A. Cross Construction Company is a general contractor in the building and con*998struction industry. The record indicates that during the year preceding the violent episode of January 17, 1975, Cross had performed work outside of Texas valued in excess of $300,000. During that same period, Cross purchased goods and materials which originated outside of Texas, were used in its operations within Texas, and were valued at more than $50,000. In addition, at the time of the attack on the Alligator Bayou construction site, Cross was performing its obligations under a contract with the United States Army Corps of Engineers.
Article I, section 8, clause 3 of the Constitution confers upon Congress the power “[t]o regulate Commerce ... among the several states” and clause 18 of the same article grants it the power “[t]o make all laws which shall be necessary and proper for carrying into execution the foregoing powers.. . . ” As the Supreme Court has pointed out, this'grant of power “extends to those activities intrastate which so affect interstate commerce, or the exertion of the power over it, as to make regulation of them appropriate means to the attainment of a legitimate end, the effective execution of the granted power to regulate interstate commerce.” United States v. Wrightwood Dairy Co., 315 U.S. 110, 119, 62 S.Ct. 523, 526, 86 L.Ed. 726, 732 (1942). “If it is interstate commerce that feels the pinch, it does not matter how local the operation which applies the squeeze.” United States v. Women’s Sportswear Mfg. Ass’n, 336 U.S. 460,464, 69 S.Ct. 714, 716, 93 L.Ed. 805, 811 (1949). See United States v. Darby, 312 U.S. 100, 118, 61 S.Ct. 451, 459, 85 L.Ed. 609, 619 (1941); NLRB v. Jones & Laughlin Steel Gorp., 301 U.S. 1, 37, 57 S.Ct. 615, 624, 81 L.Ed. 893, 911 (1937). Moreover, that the volume of goods and supplies purchased by Cross or that the volume of business done outside of Texas is comparatively small in terms of the total amount of goods moved or work performed in interstate commerce is not significant. Katzenbach v. McClung, 379 U.S. 294, 300-01, 85 S.Ct. 377, 382, 13 L.Ed.2d 290, 291 (1964); Wickard v. Filburn, 317 U.S. 111, 127-28, 63 S.Ct. 82, 90, 87 L.Ed. 122, 136 (1942). Judicial inquiry is limited to asking whether Congress had “a rational basis for finding a chosen regulatory scheme necessary to the protection of commerce. ...” Katzenbach v. McClung, 379 U.S. at 304, 85 S.Ct. at 377, 13 L.Ed.2d at 298. And it is not constitutionally relevant that Congress was actually “legislating against moral wrongs” when it enacted the provisions in question. Heart of Atlanta Motel, Inc. v. United States, 379 U.S. 241, 257, 85 S.Ct. 348, 357, 13 L.Ed.2d 258, 268 (1946). Chief Justice Marshall’s classic formulation of the extent of congressional power is still viable.
Let the end be legitimate, let it be within the scope of the constitution, and all means which are appropriate which are plainly adapted to that end, which are not prohibited, but consist with the letter and spirit of the constitution, are constitutional.
McCulloch v. Maryland, 4 Wheat 316, 421, 4 L.Ed. 579, 605 (1819).
By these standards, Congress acted within its constitutional power when it enacted section 1985(3) to reach the private conspiracy involved here. It cannot be denied that the aim of protecting interstate commerce from undue burdens is a legitimate end. Congress could reasonably have determined that violent attacks and vandalism perpetrated on the workers of a construction firm engaged in interstate commerce would have a disruptive effect on the flow of products and services among the states. It is also beyond dispute that the aim of protecting interstate workers in the exercise of their First Amendment associational freedoms is a legitimate end. The means adopted for the accomplishment of these ends, a private civil remedy for damages, is plainly reasonable and appropriate. Section 1985(3) as applied to the facts before us is not prohibited by the Constitution and is compatible with both its letter and its spirit. Whether section 1985(3) can constitutionally be applied to other kinds of wholly private conspiracies to deprive persons of their civil rights is a question for another day.
*999V. THE EVIDENTIARY QUESTION: STANDARD OF PROOF AND SUFFICIENCY OF EVIDENCE
A. The Standard of Proof
The unions contend that they cannot be held liable for unlawful acts committed at the Cross construction site by some individual members of their organizations without “clear proof” that they actually participated in the unlawful conduct, gave prior authorization of it, or ratified the acts after actual knowledge of their commission. This more rigorous standard of proof derives from section 6 of the Norris-LaGuardia Act which provides:
No officer or member of any association or organization, and no association or organization participating or interested in a labor dispute, shall be held responsible or liable in any court of the United States for the unlawful acts of individual officers, members, or agents, except upon clear proof of actual participation in, or actual authorization of, such acts, or of ratification of such acts after actual knowledge thereof.
29 U.S.C. § 106. This statutory standard of proof thus lies somewhere between the traditional burdens of reasonable doubt and preponderance of the evidence. With it, Congress intended to require “clear, unequivocal, and convincing proof” of union involvement in unlawful conduct to impose liability for it. United Mine Workers v. Gibbs, 383 U.S. 715, 737, 86 S.Ct. 1130, 1145, 16 L.Ed.2d 218, 234 (1966). Yet, while section 106 requires clear and convincing evidence as to union authorization, participation in, or ratification of the acts allegedly performed by its members, it does not prescribe a different standard of proof for other issues in actions against a union or its officers or members involved in a labor dispute. Ramsey v. United Mine Workers, 401 U.S. 302, 91 S.Ct. 658, 28 L.Ed.2d 64 (1971).
The unions also recognize that section 106 is by its own terms limited to cases in which the union is participating or interested in a labor dispute. The NorrisLaGuardia Act defines a “labor dispute” to encompass
any controversy concerning terms and conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, charging, or seeking to arrange terms or conditions of employment, regardless of whether or not the disputants stand in the proximate relation of employer and employee.
29 U.S.C. § 113(c). The unions insist that the literal language of section 113(c) squarely covers the conduct at issue here. The persons who planned and executed the attack on the Alligator Bayou construction site were motivated by a desire to punish Cross for engaging in employment practices which violated their misperceived area of exclusive control and to punish those who would work for Cross without attorning to them. Because the conspiracy that generated the case was formed around this nonunion animus, the defendants maintain that the controversy out of which this case arose cannot be anything other than a labor dispute.
This approach has a certain superficial appeal. The attack on the Cross construction site was certainly conceived in reprisal for the refusal of Cross and his workers to accede to demands that the Alligator Pumping Station project be conducted as a union job. Nevertheless, in construing any congressional enactment it is necessary to interpret the meaning of the words as they are used in relation to the setting in which they were written, with due regard to the mischief which the legislation was designed to remedy. In that light, these unions were not participating in a “labor dispute” as that language is employed in section 113(c) because their activity does not fall within the abuses that Congress intended to prevent.
The Norris-LaGuardia Act was passed in a particular social, economic, and legal milieu. During the early part of this century, federal injunctive powers were often invoked to check the spread of union organization and collective bargaining. But Congress conceived that the courts were being *1000made to play a partisan role in labor-management conflicts, in part because judicial injunctive relief usually did nothing to resolve the underlying industrial dispute. The Norris-LaGuardia Act was intended to curb this unwarranted judicial interference in the struggle between employers and employees. Instead, Congress decided to allow such controversies to be settled through negotiation and through the free play of economic forces.
The Norris-LaGuardia Act . . . was designed primarily to protect working men in the exercise of organized, economic power, which is vital to collective bargaining. .. . Congress acted to prevent the injunctions of the federal courts from upsetting the natural interplay of the competing economic forces of labor and capital.
Brotherhood of Railroad Trainmen v. Chicago River and Indiana Rd., 353 U.S. 30, 39, 77 S.Ct. 635, 640, 1 L.Ed.2d 622, 628 (1957). Thus, the policy section of the Act stresses the worker’s “freedom of association, self-organization, and designation of representatives of his own choosing” as indispensable to the private settlement of these disputes. 29 U.S.C. § 102. Congress thereby made the use of legitimate economic weapons— the picket, the strike, the boycott — part of the warp and woof of our national labor relations policy. See generally Boys Markets, Inc. v. Retail Clerk’s Union, Local 770, 398 U.S. 235, 250-51, 90 S.Ct. 1583, 1592, 26 L.Ed.2d 199, 210 (1970); Milkwagon Drivers’ Union v. Lake Valley Farm Products, Inc., 311 U.S. 91, 100-03, 61 S.Ct. 122, 127-28, 85 L.Ed. 63, 68-70 (1940); A.Cox, D.Bok, & R.Gorman, Labor Law 60-64 (8th ed. 1977).
One of the special abuses identified by Congress was the use of vicarious liability doctrines under which the misconduct of a few individuals could be attributed to the labor organization that sponsored a strike or picket line. Courts had applied the common law of conspiracy to hold unions responsible not only for the conduct of their authorized agents, but also “for every act committed by any member of a union merely because he was a member, or because he had some relation in the union although not authorized by virtue of his position to act for the union in what he did.” United Brotherhood of Carpenters and Joiners v. United States, 330 U.S. 395, 419, 67 S.Ct. 775, 788, 91 L.Ed. 973, 991 (1947) (Frankfurter, J., dissenting).
Congress recognized that this dragnet conspiracy approach to union responsibility could frustrate its chosen labor relations policy. Imposing liability on the union for the unauthorized lawlessness of its more improvident members would penalize the union lawfully engaged in using the legitimate economic weapons necessary for the proper resolution of labor-management conflicts. Therefore, Congress enacted section 106, requiring clear proof of union participation in, authorization, or ratification of unlawful conduct before liability could attach.
However, there is no danger of frustrating the congressional policy favoring collective bargaining and no risk of punishing union engagement in protected activity in the case before us. When the events giving rise to this case occurred, no union had a collective bargaining agreement with Cross, and none was seeking recognition as the collective bargaining representative for Cross’s workers. No solicitation or other organizational efforts were in progress to attain representation of the Cross employees. No labor organization was engaged in informational picketing to publicize Cross’s employment practices. In short, the attack on the Alligator Bayou construction project did not grow out of any legitimate union activity. The employer-employee relationship was not the matrix of the controversy.14 The district court found: “the acts of *1001violence .. . are manifestations of the ill-will and hatred these union members harbor toward non-union individuals, as well as an attempt by the unions to intimidate and coerce these'non-union people from working or being employed within a ‘union area.’ ”, This is not the kind of controversy contemplated by Congress when it required “clear proof” of misconduct by a union “participating or interested in a labor dispute.”
On the other hand, a labor dispute does exist where unlawful conduct occurs in conjunction with some legitimate union activity. See, e.g., Cedar Crest Hats, Inc. v. United Hatters, Cap & Millinery Workers Int’l Union, 362 F.2d 322, 327-28 (5th Cir. 1966). A labor dispute may also exist even though the otherwise legitimate union conduct is unlawful under some other statutory scheme. See, e.g., Marine Cooks & Stewards v. Panama Steamship Co., 362 U.S. 365, 370-71, 80 S.Ct. 779, 783-84, 4 L.Ed.2d 797, 801-02 (1960); Order of R.R. Telegraphers v. Chicago & N.W. Ry., 362 U.S. 330, 339 n.15, 80 S.Ct. 761, 766 n.15, 4 L.Ed.2d 774, 781 n.15 (1960); Milkwagon Drivers’ Union v. Lake Valley Farm Products, Inc., 311 U.S. at 103, 61 S.Ct. at 128, 85 L.Ed. at 70. But neither situation is present here. Our holding, therefore, is necessarily a very narrow one: where a labor organization purposefully adopts violence as its course — violence not associated with or happening to result from any ongoing legitimate union conduct, the union is not participating in a labor dispute within the meaning of 29 U.S.C. § 113(c). Since the violence at the Alligator Bayou construction site did not occur in conjunction with a labor dispute, the clear-proof standard of section 106 is not applicable.
B. Sufficiency of the Evidence
The unions finally urge that the evidence adduced at trial is insufficient to support the judgment against them under any standard of proof. After carefully reviewing the entire record, we agree that the evidence does not warrant the district court’s finding of involvement in the conspiracy for many of the unions vouched in judgment. However, as to the remaining unions, we cannot say that the factual conclusions reached by the district court are clearly erroneous.
The factual findings made and the inferences drawn by the district court “come here well armed with the buckler and shield” of the clearly erroneous rule embodied in Federal Rule of Civil Procedure 52(a). Horton v. U. S. Steel Corp., 286 F.2d 710, 713 (5th Cir. 1961). “A finding is ‘clearly erroneous’ when although there is evidence to support it, the reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has been committed.” United States v. Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 542, 92 L.Ed. 746, 765 (1948). The appellate court must be especially reluctant to disregard a factual finding based upon the eval*1002uation of testimony that draws credibility into question, Graver Tank and Mfg. Co. v. Linde Air Products Co., 336 U.S. 271, 275, 69 S.Ct. 535, 537-38, 93 L.Ed. 672, 676 (1949); it may not consider the evidence anew, Zenith Radio Corp. v. Hazeltime Research, Inc., 395 U.S. 100, 123, 89 S.Ct. 1562, 1576, 23 L.Ed.2d 129, 151 (1969); and merely because it might have reached a different result on the same evidence will not justify its setting the district court’s findings aside. United States v. National Ass’n of Real Estate Bids, 339 U.S. 485, 495-96, 70 S.Ct. 711, 717, 94 L.Ed. 1007, 1016 (1950).
The court below concluded that the assault on the Alligator Bayou construction site “evolved from a meeting held by the Executive Committee of the Sabine Area Building and Construction Trades Council on January 15, 1975, wherein a ‘citizen protest’ was discussed and a time and place were chosen for such a protest.” 461 F.Supp. at 226. However, the evidence in the record does not support this inference. There was nothing unique about the January 15 congregation; it was the Council’s regularly scheduled weekly meeting. The minutes of the meeting contain only one cryptic entry which might conceivably be construed to refer to the Cross construction site protest; and it is wholly innocuous.15 In addition, those union representatives who actually attended the meeting testified that the committee discussed the Cross project and that some members mentioned they had heard of a demonstration to be held on the jobsite the following Friday. The import of their testimony is that the protest had already been conceived several weeks before January 15 and that neither the time nor the place for it were set by the Council. Furthermore, there is no evidence that the Council endorsed the planned protest: no motions were offered and no formal resolutions were adopted. The only connection between the Wednesday meeting and the Friday violence is the nearness in time between the two events. Given the regular sequence of such weekly meetings, this link is too tenuous. As to those unions linked only by the evidence of their participation in the January 15 meeting of the Sabine Area Building and Construction Trades Council, the judgment of the district court must be reversed.
An additional fact casts the district court’s error into even sharper relief. The court exonerated two unions as to which the only evidence of involvement was their representation at the January 15 meeting, yet it held other unions liable even though the proof against them was no stronger. Furthermore, the district court held the Operating Engineers, Local 450, liable, and that organization neither belonged to the Building and Construction Trades Council nor attended its January 15 meeting nor was otherwise shown to be connected with the violence. The additional evidence relevant to the Operating Engineers is no more compelling. The judgment against the union of Operating Engineers, Local 450, too must be reversed.
However, the situation is different with respect to the United Brotherhood of Carpenters and Joiners of America, Local 610. In mid-summer of 1974, before construction began on the Alligator Bayou project, Cross received a visit in his Houston office from an official of the union. John Wallace, financial secretary and business representative for the Carpenters Local 610, gave Cross his business card and informed him that he wanted the union to furnish laborers for the job. He also asked Cross to sign a union contract. Cross agreed to hire members of Wallace’s union but refused to enter into the proposed agreement. Wallace then told Cross that his refusal would “cost him a million dollars.”
Wallace had no further contact with the Alligator Bayou project until January 17, 1975, when the attack occurred. On that day, Wallace was present at the highway near the access road which led to the Cross jobsite on at least two separate occasions. More damaging, however, is the fact that Wallace was also observed with Robert Faulk, subsequently identified as one of the *1003principal participants in the violence committed that morning. The two men, riding in Wallace’s pickup truck, drove part of the way down the road leading to the construction site, confirmed that the Cross workers had arrived at the scene, and returned to the highway. Shortly thereafter, the mob attacked Cross’s workers. Wallace admitted that he was at the highway and that he and Faulk approached the construction site together. Not surprisingly, however, his version is less sinister. He also testified that he saw some members of Local 610 and that, before leaving the area, he expressly instructed them not to engage in any violence. From this evidence, the district court concluded that the union had actually participated in the conspiracy, and we cannot say that his factual inferences and credibility resolution are clearly erroneous. Therefore, the judgment against the United Brotherhood of Carpenters and Joiners, Local 610, is affirmed.
Similarly, we affirm the judgment against the United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, Local 195. Bruce Hill, one of two business representatives for the local, appeared at the Cross construction site shortly after the violence had ended. Fulton Johnson, the Corps of Engineers inspector assigned to the Alligator Bayou project, described Hill’s conduct at the scene. He testified that Hill was laughing and joking and that his light-hearted demeanor and remarks were highly inappropriate for the gravity of the situation. While Johnson and a colleague were attempting to take photographs of the damage, Hill repeatedly interposed himself in front of the camera, urging him to take his photograph with a burning trailer behind him. Johnson recalled that Hill sarcastically told them he wanted the photograph to post on the bulletin board at the local so that “he could show his men what not to do.”
Like Wallace, Hill himself gave a more innocent account of the episode, and denied saying that he wanted the picture for the union bulletin board. His explanation for seeking the photograph was, “I don’t know. I guess I am a camera freak. I like to have my picture taken.” Although the local’s other business representative had attended the January 15 meeting of the Trades Council when the protest was discussed, Hill said he first learned of the events around 8:00 that Friday morning when he overheard some men talking at a grocery store. He stated that he went to the Cross construction site to check on a friend who worked nearby, even though he had never been there to see him before. Although the evidence is sparse, we cannot say that the district court’s finding that the Pipefitters Local 195 was involved in the conspiracy is clearly erroneous.
Lastly, we also affirm the district court’s finding as to the United Brotherhood of Carpenters and Joiners of America, Local 753. Jay Desormeaux and Curtis Beasley, members but not officers of Local 753, were both observed on,the Cross construction site during the violent melee of January 17. Desormeaux recounted a conversation he had with Randy Wylie, assistant business agent for the local, on the preceding Wednesday or Thursday when they discussed the planned protest. Wylie admitted that Desormeaux had called him to ask about the demonstration but denied instructing him to go to the work site. Wylie also admitted seeing Desormeaux at the highway on the fateful Friday morning.
There was still more evidence suggesting that the union had authorized the unlawful conduct. Both Desormeaux and Beasley were named as defendants in this lawsuit. Beasley testified that, after the suit was commenced, Wylie had referred him to the union’s own lawyers for representation in matters connected with his part in the violent events of January 17. Desormeaux also stated that he had spoken with both Wylie and W. H. Carr, business agent for Local 753, about obtaining a lawyer and expressed his belief that the union would pay his attorney fees. Carr informed De-sormeaux that the union furnishing him with a lawyer would be “the least they could do,” since he was a union member. However, Desormeaux knew of no formal *1004arrangement by which the union regularly provided legal services to its members and conceded that the union had never done so for him. Wylie denied talking with Desor-meaux about attorney fees, but, apart from that denial, the union made no effort to rebut this testimony. It did not deny furnishing legal services for its members in actions arising from the violence. The evidence in the record permitted the inference that the union sponsored the attack on the Cross employees and then undertook to lend assistance to its members who were discovered in the unlawful enterprise. The appellate issue is not whether we might have taken a different view had the evidence been presented initially to us. It is whether the district court’s determination that the Carpenters Local 753 authorized or participated in the attack is clearly erroneous. It is not.
VI. CONCLUSION
In summary, we hold that (1) the anti-injunction provisions of the Norris-LaGuardia Act do not deprive the district court of jurisdiction to enjoin violence, and (2) Congress intended 42 U.S.C. § 1985(3) to provide a remedy for private conspiracies directed at nonracial classes. Specifically, we determine that the statute encompasses a conspiracy designed to deprive nonunion workers of the First Amendment right to freely associate with one another where that conspiracy does not occur in conjunction with legitimate union activity and is perfected by force and violence. In addition, we hold that the Commerce Clause empowers Congress to reach the private conspiracy involved in the case before us. Furthermore, since this case does not involve a labor union participating or interested in a labor dispute within the meaning of 29 U.S.C. § 113(c), the clear-proof standard of 29 U.S.C. § 106 is inapplicable. We conclude that the district court’s findings that the Carpenters Local 610, Pipefitters Local 195, and Carpenters Local 753 authorized or participated in this conspiracy were not clearly erroneous. Nevertheless, we find that the evidence of participation in the conspiracy is insufficient to warrant the district court’s judgment against the remaining eight unions.
In light of the foregoing, .the judgment of the district court is
AFFIRMED IN PART AND REVERSED IN PART.

. The district court assessed damages against the following eleven unions: Laborers International Union of North America, Local 870; Operative Plasters and Cement Masons International Association, Local 884; United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry of the United States and Canada, Local 195; United Brotherhood of Carpenters and Joiners of America, Local 610; United Brotherhood of Carpenters and Joiners of America, Local 753; Intemational Brotherhood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers, and Helpers, AFL-CIO, Local 587; International Association of Bridge Structural and Ornamental Ironworkers, Local 125; Sheet Metal Workers International Association, Local 196; Carpenters District Council of Sabine Area; International Brotherhood of Electrical Workers, Local 479; and International Union of Operating Engineers, Hoisting and Portable Engineers, AFL-CIO, Local 450.


. Section 104 provides as follows:
No court of the United States shall have jurisdiction to issue any restraining order or temporary or permanent injunction in any case involving or growing out of any labor dispute to prohibit any person or persons participating or interested in such dispute (as these terms are herein defined) from doing, whether singly or in concert, any of the following acts:
(a) Ceasing or refusing to perform any work or to remain in any relation of employment;
(b) Becoming or remaining a member of any labor organization or of any employer organization, regardless of any such undertaking or promise as is described in section 103 of this title;
(c) .Paying or giving to, or withholding from, any person participating or interested in such labor dispute, any strike or unemployment benefits or insurance, or other moneys or things of value;
(d) By all lawful means aiding any person participating or interested in any labor dispute who is being proceeded against in, or is prosecuting, any action or suit in any court of the United States or of any State;
(e) Giving publicity to the existence of, or the facts involved in, any labor dispute, whether by advertising, speaking, patrolling, or by any other method not involving fraud or violence;
(f) Assembling peaceably to act or to organize to act in promotion of their interests in a labor dispute;
(g) Advising or notifying any person of an intention to do any of the acts heretofore specified;
(h) Agreeing with other persons to do or not to do any of the acts heretofore specified; and
(i) Advising, urging, or otherwise causing or inducing without fraud or violence the acts heretofore specified, regardless of any such undertaking or promise as is described in section 103 of this title.
29 U.S.C. § 104.


. Even where jurisdiction to grant injunctive relief is authorized, the Norris-LaGuardia Act imposes strict procedural requirements upon the court. See 29 U.S.C. §§ 107-109; New Negro Alliance v. Sanitary Grocery Co., 303 U.S. 552, 561-62, 58 S.Ct. 703, 707, 82 L.Ed. 1012, 1016 (1938). Section 107 provides that no federal court shall have jurisdiction to issue a “permanent injunction in any case involving or growing out of a labor dispute” except after hearing testimony in open court and after making certain findings of fact. The district court must find: i) that the danger to the complainant is imminent; ii) that the defendant’s acts will result in irreparable injury; iii) that, as to each item of relief sought, the harm to the complainant if relief were denied outweighs the harm to the defendant if relief were granted; iv) that there is no adequate remedy at law; and v) that the officials charged with protecting the complainant are either unwilling or unable to do so. See 29 U.S.C. § 107.
The district court in the case at bar issued a permanent injunction without specifically making these five findings; however, the defendants have not objected to the district court’s failure to do so. Although this court will normally not consider an issue which a party fails to raise on appeal, a federal court is under an independent obligation to determine whether it has jurisdiction to decide a claim. See Pettinel-li v. Danzig, 644 F.2d 1160, 1161 (5th Cir. 1981). Because the findings required by section 107 are arguably a jurisdictional prerequisite to the issuance of an injunction in a labor dispute, the defendant’s failure to raise this question on appeal does not dispose of the issue. We need not decide, however, whether the district court’s failure to make the requisite findings deprived it of jurisdiction. Even assuming that these findings are a jurisdictional prerequisite to the issuance of an injunction, they are required only in cases “involving or growing out of a labor dispute.” As we discuss below, this case does not involve a labor dispute within the meaning of the Norris-LaGuar-dia Act. Thus, the absence of a labor dispute renders an inquiry into the jurisdictional nature of the section 107 findings unnecessary.


. The relevant part of section 1985(3) reads as follows:
If two or more persons in any State or Territory conspire or go in disguise on the highway or on the premises of another, for the purpose of depriving, either directly or indirectly, any person or class of persons of the equal protection of the laws, or of equal privileges and immunities under the laws; ... in any case of conspiracy set forth in this section, if one or more persons engaged therein do, or cause to be done, any act in furtherance of the object of such conspiracy, whereby another is injured in his person or property, or deprived of having and exercising any right or privilege of a citizen of the United States, the party so injured or deprived may have an action for the recovery of damages, occasioned by such injury or depri*987vation, against any one or more of the conspirators.
42 U.S.C. § 1985(3).


. Dowling recognizes that there is no statutory requirement of state participation or support for the conduct of the conspirators, i.e., that there is no requirement that the defendants act under color of state law. However, where one suffers a deprivation of a federally created right which necessarily includes some component of state action, Dowling holds that such state action is also a necessary ingredient of the section 1985(3) cause of action. See 459 F.2d at 194-95.


. Technically, of course, this language is dicta. Griffin grounded its decision on the rights secured to black citizens under the Thirteenth Amendment and the right to interstate travel, both of which operate as limits on individual conduct as well as state conduct. However, we believe that the language and reasoning of Griffin on this issue are sufficiently indicative of the Supreme Court’s approach to be regarded as dispositive.


. Because of our disposition of the case, it is not necessary to decide whether section 1985(3) also protects against private conspiracies to deny rights secured under state law. See Life Insurance Company of North America v. Reichardt, 591 F.2d 499 (9th Cir. 1979) (holding violations of state antidiscrimination statute cognizable). It is also unnecessary to decide whether federal statutory rights are protected by § 1985(3). See Novotny v. Great American Federal Savings & Loan Ass’n, 584 F.2d 1235 (3d Cir. 1978), rev’d, 442 U.S. 366, 99 S.Ct. 2345, 60 L.Ed.2d 957 (1979) (violations of Title VII). Cf. McLellan, 545 F.2d 919 (5th Cir. 1977) (right to file bankruptcy petition not protected.)


. Our reliance upon the factors deemed relevant in McLellan does not necessarily imply that they are the only relevant considerations. Conceivably, other factors may be regarded as sufficient to include or to exclude other classes from § 1985(3) coverage.


. See, e.g., Cong. Globe, 42d Cong., 1st Sess. 252 (remarks of Sen. Morton) (“[t]he purpose [of the Klan] is by these innumerable and nameless crimes to drive those who are supporting the Republican party to abandon their political faith or to flee the State.”); id. at 504 (remarks of Sen. Pratt) (the primary purpose of the Klan “is to punish men for their political opinions”); id. at 702 (remarks of Sen. Ed-munds) (the “systematic plan [of the Klan] is not to leave in any of those States a brave white man who dares to be a Republican or a colored man who dares to be a voter”).


. See, e.g., Cong. Globe, 42d Cong., 1st Sess. 72 (remarks of Rep. Blair) (the Klansmen “murder for a difference in political opinions”); id. at 333 (remarks of Rep. Hoar) (the Klan is a “secret political conspiracy”); id. at 391 (remarks of Rep. Elliott) (“the design of the Ku Klux is political”); id. at 488 (remarks of Rep. Lansing) (“the Ku Klux in their crimes are inspired by political zeal”).


. The plaintiffs argue that Congress also intended to extend protection to workers. They note particularly Senator Freylinghausen’s concern for the rights of northern laborers migrating south:
The journeyman cobbler of New England may wrap his awl and wax and last in his leather apron and stand in Charleston, or New Orleans, or Savannah, and say “Here I will settle in despite of the constitution and of the laws of these States; and I have a right to invoke the power of the nation here to protect me.” The mason or carpenter of New Jersey may put his chisels or his trowels in his carpet-bag, and go to any part of this land and say, “Here I will stay in despite of the holy horror of those who cry out,” “Adventurer!” “Scalawag!” “Carpet-bagger!”
Cong. Globe, 42d Cong., 1st Sess. 500 (1871). Although this, and other remarks noted by the plaintiffs, do express Congress’ intent to protect northern laborers, we discount their importance to the case at bar for two reasons. First, because these remarks occur only sporadically *994throughout the legislative history, they do not appear to reflect a major concern of the 42d Congress. Second, the hostility directed toward the carpetbaggers appears to have arisen because of the carpetbaggers’ association with the policies of Reconstruction, not because of any economic association. Their status as workers appears to have been merely incidental to the hostility they experienced and to Congress’ concern.


. Novotny held that a right created by Title VII could not be asserted under section 1985(3). To do so would allow a litigant to bypass the statutory plan, particularly the administrative process, created by Congress. See 442 U.S. at 375-76, 99 S.Ct. at 2350-51. Because the litigants here have not attempted to assert a right created by the National Labor Relations Act, the concerns expressed in Novotny are inappo-site to this case.


. It should be observed that the National Labor Relations Board has a long-established policy against awarding monetary damages for physical injury and property damage caused by strike or picket line violence for which the union is held responsible. See Union de Tron-quistas Local 901 (Lock Joint Pipe & Co.), 202 N.L.R.B. 399 (1973); R. Gorman, Basic Text on Labor Law 217 (1976); D. McDowell & K. Huhn, NLRB Remedies for Unfair Labor Practices 99-100 (1976). The Board’s refusal to give damage awards is predicated in part upon its view that such awards would unduly interfere with the policy of the National Labor Relations Act to protect concerted activities and that other remedies against union violence are sufficient deterrent. Union de Tronquistas, 202 N.L.R.B. at 400. Its practice is also grounded in concern for the proper institutional role to be played by the Board. See District 1199, National Union of Hospital and Health Care Employees (Frances Scherver Home and Hospital), 345 N.L.R.B. 105 (1979) (Board is not equipped to handle personal injury claims); Union Na-cional de Trabajadores, 219 N.L.R.B. 157 (1975) (awards are punitive and, therefore, not part of the Board’s statutory function).
Whatever the basis for the Board’s refusal to order compensation for injuries suffered during strike or picket line violence, our decision that section 1985(3) affords a remedy in this case does not offend that policy. In this case, no lawful concerted activity was taking place when the Cross construction site was attacked. There was no organizational campaign, no union demand for recognition, no informational picket, and no collective bargaining in progress. In such circumstances, a civil remedy for damages presents no danger of thwarting the Board’s policy. However, whether section 1985(3) should also extend to other conspiracies against nonunion workers and their employers is a question which we expressly pretermit.


. In Jacksonville Bulk Terminals, Inc. v. International Longshoremen’s Association,-U.S. -, 102 S.Ct. 2673, 73 L.Ed.2d 327 (1982), the Supreme Court considered whether a politically motivated strike was a “labor dispute” within the meaning of the Norris-LaGuardia Act. Two controversies were involved: a political strike and a dispute over whether that strike was barred by the no-strike pledge in the collective bargaining contract. The dispute over the no-*1001strike clause was held to be sufficient to bring the employees’ actions within the protections of the Norris-LaGuardia Act. See id. at-, 102 S.Ct. at 2680. In the case before us there was no strike and no underlying collective bargaining contract dispute. The holding of Jacksonville Bulk Terminals does not affect our holding today.
The Court noted that even if the dispute over the contract term were absent, this controversy might still be a “labor dispute.” The Court reasoned that the union’s political “objections were expressed in a work stoppage by employees against their employer, which focused on particular work assignments.” Id. at - n.12, 102 S.Ct. at 2681 n.12. Thus, the test for determining a labor dispute, whether the employer-employee relationship is the matrix of the controversy, might have been satisfied. See id. However, the Court also noted the continuing viability of Columbia River Packers Association v. Hinton, 315 U.S. 143, 62 S.Ct. 520, 86 L.Ed. 750. It found that Hinton stood for the proposition “that the protections of [the Norris:LaGuardia Act] do not extend to labor organizations when they cease to act as labor groups or when they enter into illegal combinations with nonlabor groups in restraint of trade.” Jacksonville Bulk Terminals v. International Longshoremen’s Association, - U.S. at-, 102 S.Ct. at 2681. The broad scope of the Norris-LaGuardia Act does have limits. In the case at bar, those limits were exceeded. The defendants were not acting as labor groups. Instead, they sought to dominate “their” territory through force and violence.


. The minutes show that the “good and welfare” of the community were discussed.